DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 04/19/21, claims 1-15, 19-22, and 26-29 have been canceled, and claims 16, 23, and 30 have been amended.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 04/19/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection.
Furthermore, in response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (e.g. Leleannec et al (2020/0045316 A1) plus Lin et al’s (2020/0021845 A1) teachings). See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, please refer to the following grounds of rejection for a detailed discussion.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 16, 18, 23, 25, and 30-33 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Sole Rojals et al (8,902,988 B2) in view of Sole Rojals et al (2013/0058407 A1), Chen et al (2018/0035116 A1), Leleannec et al (2020/0045316 A1), Kim (2019/0281217 A1), CHONG et al (2015/0264403 A1), and Lin et al (2020/0021845 A1).
Regarding claims 16 and 30, Sole Rojals et al discloses an image decoding/encoding method performed by a decoding/encoding apparatus, and a non-transitory computer readable medium storing encoded information causing a decoding apparatus to perform an image decoding method, the method comprising:
receiving a bitstream (encoded bitstream) including residual information (80) (Fig. 4);
deriving transform coefficients for a current block based on the residual information (88) (col. 22, lines 23-45);
deriving residual samples for the current block (90) from the transform coefficients based on an inverse transform (88) (col. 23, lines 44-56); and
generating a reconstructed (decoded) picture based on the residual samples for the current block (92),
wherein the current block includes a high frequency zeroing out region (col. 14, lines 23-45; col. 8, lines 19-37) and a low frequency transform coefficient region/size (col. 8, lines 38-56), and
at least one significant transform coefficient (col. 20, lines 45-58). 
Sole Rojals et al does not seem to particularly disclose:
the low frequency transform coefficient region includes at least the one significant transform coefficient;
the high frequency zeroing out region is a region outside of the low frequency transform coefficient region in the current block;
wherein at least one of a width or a height of the low frequency transform coefficient region is determined based on a width or a height of the current block,
wherein the residual information includes a last sig coeff x prefix syntax element related to an x component of a position of a last significant coefficient of the current block,
wherein the last sig coeff x prefix syntax element is based on truncated rice binarization, and
wherein based on a width of the current block being equal to 64,
a width of the low frequency transform coefficient region is determined as 32, and
a maximum length of a codeword for the last sig coeff x prefix syntax element is determined as 9.
However, Sole Rojals et al teaches coding of transform coefficients associated with residual video data comprising coding information indicating the at least one significant transform coefficient in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in a region of lower right corner of the block  of transform coefficients to lower frequency coefficients in a region of higher left corner of the block of transform coefficients, in order to propose/accommodate a harmonization of the scan order to code both the significance map of the transform coefficients as well as to code levels of the transform coefficients (abs.; Fig. 6; para. [0108], [0123], [0225], [0007]).
Furthermore, Chen et al teaches data block encoding apparatus/method at least comprising a width or a height of the low frequency transform coefficient region is determined based on a width or a height of a current/transform block in order to encode the data block by using a coding unit with a minimum rate-distortion cost obtained after an adjustment of the minimum rate-distortion cost of the multiple coding units of different sizes (abs.; para. [0125]). 
Moreover, Leleannec teaches device/method for adaptive binary coding a sequence of binary symbols representing a syntax element related to picture data at least comprising:
a last sig coeff x prefix syntax element related to an x component of a position of a last significant coefficient of the current block, and a maximum length of a codeword for the last sig coeff x prefix syntax element is determined as 9 (“111111111”), wherein based on a current block of which transform block is is 64, a width of the low frequency transform coefficient region is determined as 32 (T), and the last sig coeff x prefix syntax element is based on truncated (unary) binarization, wherein in HEVC standard, the size, i.e., the width and the height of coding unit/block is always power of 2, and typically goes from 4 to 128 (e.g., 4, 8, 16, 32, 64, or 128) (so that a width of a current block can easily be set equal to 64), in order to efficiently encode/decode transform coefficients contained in asymmetric coding units (Figs. 9 and 11; paras. [0140], [0133-0136], [0064], [0069]).


unary binarization, and truncated rice binarization, so that the performance of image data compression/encoding can be improved (abs.; para. [0110]).  
Moreover, as an additional support, Lin et al teaches Apparatus/method of block motion compensation in video coding comprising a size of the current block can be 16, 32, 64, 128, or 256, wherein width of a current block can be 4, 8, 16, 32, 64, or 128, and the width of the current block being equal to 64 or 128 in order to apply constraints to overlapped block motion compensation, thereby reducing bandwidth and/or complexity (paras. [0052], [0098], [0002]).
Moreover, CHONG et al teaches system/methods for low complexities transforms using zeroed out coefficients at least comprising a high frequency zeroing out region including a region outside of a low frequency transform coefficient region in a current block, in order to reduce computational resource requirements and increase the coding efficiency of the video encoder (Fig. 4; paras. [0094-0095]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the decoding method as taught by Sole Rojals et al to incorporate/combine Sole Rojals et al and Chen et al’s teaching as above so that the low frequency transform coefficient region includes at least the one significant transform coefficient, and wherein at least one of the width or a height of the low frequency transform coefficient region is determined based on the width or a height of the current block in order to propose/accommodate a harmonization of the scan order to code both the significance map of the transform coefficients as well as to code levels of the transform coefficients and decode/encode the data block by using a decoding unit (as above) with a minimum rate-distortion cost obtained after an adjustment of the minimum rate-distortion cost of the multiple coding units of different sizes, and further incorporate Leleannec et al, Kim, and Lin et al’s teachings as above so that the residual information includes the last sig coeff x prefix syntax element related to the x component of the position of the last significant coefficient of the current block, wherein the last sig coeff x prefix syntax element is based on truncated rice binarization, and wherein based on the width of the current block being equal to 64, the width of the low frequency transform coefficient region is determined as 32, and the maximum length of the codeword for the last sig coeff x prefix syntax element is determined as 9, in order to efficiently encode/decode transform coefficients contained in asymmetric coding units, and apply constraints to overlapped block motion compensation, thereby reducing bandwidth and/or complexity, wherein the performance of image data encoding/decoding can be improved, and further incorporate CHONG et al’s teaching as above so that the high frequency zeroing out region is the region outside of the low frequency transform coefficient region in the current block, in order to reduce computational resource requirements and increase the coding efficiency of the video encoder.
Regarding claim 23, Sole Rojals et al discloses an image encoding/decoding method by an encoding/decoding apparatus, the method comprising: 
deriving residual samples for a current block (50) (Fig. 2);
deriving transform coefficients for the current block based on the residual samples for the current block (52, 120) (Figs. 2 and 7; col. 13, lines 48-62);
encoding residual information related with the transform coefficients (56),
wherein the current block includes a high frequency zeroing out region (col. 29, lines 11-25; col. 14, lines 23-45) and a low frequency transform coefficient region/size (col. 7, lines 27-46), and
 at least one significant transform coefficient (col. 16, lines 30-67; col. 17, lines 1-37). 
Sole Rojals et al does not seem to particularly disclose:
the low frequency transform coefficient region includes at least the one significant transform coefficient;
the high frequency zeroing out region is a region outside of the low frequency transform coefficient region in the current block;
wherein at least one of a width or a height of the low frequency transform coefficient region is determined based on a width or a height of the current block,
wherein the residual information includes a last sig coeff x prefix syntax element related to an x component of a position of a last significant coefficient of the current block,
wherein the last sig coeff x prefix syntax element is based on truncated rice binarization, and
wherein based on a width of the current block being equal to 64,
a width of the low frequency transform coefficient region is determined as 32, and
a maximum length of a codeword for the last sig coeff x prefix syntax element is determined as 9.
However, Sole Rojals et al teaches coding of transform coefficients associated with residual video data comprising coding information indicating the at least one significant transform coefficient in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients, in order to propose/accommodate a harmonization of the scan order to code both the significance map of the transform coefficients as well as to code levels of the transform coefficients (abs.; para. [0108], [0225], [0007]).
Furthermore, Chen et al teaches data block encoding apparatus/method at least comprising a width or a height of the low frequency transform coefficient region is determined based on a width or a height of a current/transform block in order to encode the data block by using a coding unit with a minimum rate-distortion cost obtained after an adjustment of the minimum rate-distortion cost of the multiple coding units of different sizes (abs.; para. [0125]). 
Moreover, Leleannec teaches device/method for adaptive binary coding a sequence of binary symbols representing a syntax element related to picture data at least comprising:
a last sig coeff x prefix syntax element related to an x component of a position of a last significant coefficient of the current block, and a maximum length of a codeword for the last sig coeff x prefix syntax element is determined as 9 (“111111111”), wherein based on a current block of which transform block is is 64, a width of the low frequency transform coefficient region is determined as 32 (T), and the last sig coeff x prefix syntax element is based on truncated (unary) binarization, wherein in HEVC standard, the size, i.e., the width and the height of coding unit/block is always power of 2, and typically goes from 4 to 128 (e.g., 4, 8, 16, 32, 64, or 128) (so that a width of a current block can easily be set equal to 64), in order to efficiently encode/decode transform coefficients contained in asymmetric coding units (Figs. 9 and 11; paras. [0140], [0133-0136], [0064], [0069]).
Moreover, Kim teaches image data encoding/decoding apparatus/method comprising when the syntax element is binarized, various methods may be used for example, Fixed Length Binarization, unary binarization, and truncated rice binarization, so that the performance of image data compression/encoding can be improved (abs.; para. [0110]).  
Moreover, as an additional support, Lin et al teaches Apparatus/method of block motion compensation in video coding comprising a size of the current block can be 16, 32, 64, 128, or 256, wherein width of a current block can be 4, 8, 16, 32, 64, or 128, and the width of the current block being equal to 64 or 128 in order to apply constraints to overlapped block motion compensation, thereby reducing bandwidth and/or complexity (paras. [0052], [0098], [0002]).
Moreover, CHONG et al teaches system/methods for low complexities transforms using zeroed out coefficients at least comprising a high frequency zeroing out region including a region outside of a low frequency transform coefficient region in a current block, in order to reduce computational resource requirements and increase the coding efficiency of the video encoder (Fig. 4; paras. [0094-0095]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the encoding method as taught by Sole Rojals et al to incorporate/combine Sole Rojals et al and Chen et al’s teaching as above so that the low frequency transform coefficient region includes at least the one significant transform coefficient, and wherein at least one of the width or a height of the low frequency transform coefficient region is determined based on the width or a height of the current block in order to propose/accommodate a harmonization of the scan order to encode/code both the significance map of the transform coefficients as well as to encode/code levels of the transform coefficients and encode the data block by using an encoding/coding unit (as above) with a minimum rate-distortion cost obtained after an adjustment of the minimum rate-distortion cost of the multiple encoding/coding units of different sizes, and further incorporate Leleannec et al, Kim, and Lin et al’s teachings as above so that the residual information includes the last sig coeff x prefix syntax element related to the x component of the position of the last significant coefficient of the current block, wherein the last sig coeff x prefix syntax element is based on truncated rice binarization, and wherein based on the width of the current block being equal to 64, the width of the low frequency transform coefficient region is determined as 32, and the maximum length of the codeword for the last sig coeff x prefix syntax element is determined as 9, in order to efficiently encode/decode transform coefficients contained in asymmetric coding units, and apply constraints to overlapped block motion compensation, thereby reducing bandwidth and/or complexity, wherein the performance of image data encoding/decoding can be improved, and further incorporate CHONG et al’s teaching as above so that the high frequency zeroing out region is the region outside of the low frequency transform coefficient region in the current block, in order to reduce computational resource requirements and increase the coding efficiency of the video encoder.
Regarding claims 18 and 25, Sole Rojals et al teaches, wherein transform coefficient subblock scanning is applied to subblocks located in the low frequency transform coefficient region (paras. [0083-0085], [0145], [0133]).
Regarding claims 31-33 Leleannec teaches, wherein based on the current block of which width is 64, for x component of the position of the last significant coefficient with a value of one of 24 through 31, the codeword for the last_sig_coeff_x_prefix syntax element is “111111111” (see Fig. 11, prefix “111111111”).

7.	Claims 17 and 24 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Sole Rojals et al (8,902,988 B2) in view of Sole Rojals et al (2013/0058407 A1), Chen et al (2018/0035116 A1), Leleannec et al (2020/0045316 A1), Kim (2019/0281217 A1), CHONG et al (2015/0264403 A1), and Lin et al (2020/0021845 A1) as applied to claims 16 and 23 above, respectively, and further in view of Lim et al (2014/0105284 A1).
	Regarding claims 17 and 24, the combination of Sole Rojals et al, Sole Rojals et al, Chen et al, Leleannec et al, Kim, and Zhao et al does not seem to particularly disclose, wherein the residual information includes coded subblock flag representing whether all transform coefficient levels of transform coefficients for a subblock in the current block are equal to 0, and
the coded subblock flag is for the subblock located in the low frequency transform coefficient region.
However, Sole Rojals et al discloses zeroing is applied to transform coefficients related to the high frequency transform coefficient region, and the low frequency transform coefficient region as discussed above.
	Furthermore, Chen et al teaches the width or a height of the low frequency transform coefficient region is determined based on the width or a height of the current/transform block, in order to encode the current block by using the coding unit with the minimum rate-distortion cost obtained after an adjustment of the minimum rate-distortion cost of the multiple coding units of different sizes as discussed above.
Moreover, Lim et al teaches apparatus/method for coding/decoding through high speed coding unit mode decision comprising a residual information (520, 640) (from an encoder and a decoder), and subsequent coded subblock flag representing whether all transform coefficient levels of transform coefficients for a subblock in the current block are equal to 0 (Fig. 4), and  determining whether each of transform coefficients for a block are equal to 0 (S720) in order to provide a high-speed coding unit using optimal mode decision (abs.; para. [0036], [0015], [0002]); Figs. 4-7; see also claims 5 and 11 from Lim et al).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the decoding method as taught by Sole Rojals et al to incorporate/combine Chen et al and Lim et al’s teaching as above so that the residual information includes coded subblock flag representing whether all transform coefficient levels of transform coefficients for the subblock in the current block are equal to 0, and the coded subblock flag is for the subblock located in the low frequency transform coefficient region, in order to decode/encode the current block by using the decoding/coding unit with the minimum rate-distortion cost obtained after an adjustment of the minimum rate-distortion cost of the multiple coding units of different sizes, and further provide a high-speed decoding/coding unit using optimal mode decision.

Conclusion
8.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Lu et al (2020/0059650 A1), Image prediction /method and related product.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/SHAWN S AN/Primary Examiner, Art Unit 2483